Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 6, 8, 12-13 and 21-35 are currently pending and presented for examination on the merits. 
Election/Restrictions
Applicant's election with traverse of cancer in the reply filed on April 26, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of all claims in an application can be made without serious burden, the examiner must examine them on the merits. Claim 6 has been amended to recite cancers that overexpress MYC, MCL1 or both. Thus, a search of diffuse pontine glioma would likely uncover art relevant to the other cancers recited in claim 6. Any additional searches that would be needed would not be an undue burden on the Examiner.  This is not found persuasive because each of the cancers as claimed in claim 6 have a different etiology and pathophysiology. It is well known in the cancer arts that a single agent or treatment regimen is not suitable to treat a myriad of cancers as claimed. The treatment of cancer is complex and requires fine tuning of the active agents administered as well as a treatment protocol (e.g., dosages, and cycles).
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 26, 2021.

Priority
Acknowledgment is made that the instant application is a divisional (DIV) of U.S. Non-Provisional No. 15/998,872 filed on August 17, 2018 now US Patent No. 10,544,162 which claims benefit to U.S. Provisional No. 62/547,157 filed on August 18, 2017. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on April 26, 2021 has been received and considered.
Claim Rejections - 35 USC § 112(a)-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 12-13, 21-23, and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making the polymorph citrate salt of  TG02 and method of treating multiple myeloma, ALL, AML, MDS, CLL  refractory multiple myeloma, astrocytoma and glioblastoma by administration of citrate salt of TG02, does not reasonably provide enablement for a method of treating diffuse pointe glioma and besides multiple myeloma, ALL, AML, MDS, CLL  refractory multiple myeloma, adults With recurrent anaplastic astrocytoma and glioblastoma  by administration of polymorph citrate salt of TG02.  The specification does not enable any person skilled in the art to which it pertains, or use the invention commensurate in scope with these claims. 
The enablement rejection below is focusing on cancer. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) as to undue experimentation. The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.
The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is August 18, 2017, the date of U.S. Provisional Patent Application No. 62/547,157.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs that teaching contained in the specification is truly enabling." 
	Applicant’s invention is directed to a method of treating a patient having a myriad of cancer by administration of therapeutically effective amount of the instantly claimed polymorph of citrate salt of TG02. Applicant demonstrates preparation of TG02 free base form I, II, III, IV, V, VI, VII, VIII, preparation of TG02 form X (citrate), photostability and pharmaceutical compositions [p.105-126].
As of the time of filling, the instantly claimed polymorph of TG02 citrate was unknown and the prior art did not recognize there was a single agent is capable of successfully treating all the species of  cancer as claimed besides multiple myeloma, ALL, AML, MDS, CLL  refractory multiple myeloma, adults with recurrent anaplastic astrocytoma and glioblastoma. Regarding cancer, Vogelstein et al. (Nature Medicine (2004), vol. 10, pp.789-799) taught that the cancer research can be summed up to be a genetic disease [abstract]. The references summarize the important genes responsible for the genesis of various cancers, their mutations and the pathways through which they act [abstract]. Alteration in three types of genes are responsible for tumorigenesis: oncogenes, tumor-suppressor genes and stability genes [p.783, col. 1, para.1]. When compared to diseases such as cystic fibrosis or muscular dystrophy wherein mutations in one gene can cause disease, no single defect “causes” cancer [p.783, col. 1, para.1].  In some cancers, the gatekeeper has been identified, however in most common tumors the gatekeepers are known. It is also unknown whether cancers of the lung, breast, prostate, bladder or brain can each be initiated through any one of several gatekeeping pathways or through only one [p.793, col. 1, para.2]. It is believed that the remaining gatekeeping genes will only be identified through more 'brute-force' approaches involving sequence determination of major portions of the cancer cell genome [p.793, col. 1, para.2]. As gatekeeping mutations provide fundamental insight into the biology and pathogenesis of particular cancers and are of singular importance to future diagnosis and therapeutic strategies, further research in this topic should be a priority [p.793, col. 1, para. 2]. One might have expected that a specific mutation of a widely expressed gene would have identical or at least similar effects in different mammalian cell types [p.794, col. 1, para. 4]. RAS gene mutations provide informative examples of these complexities. 
	i. Cell type specificity: KRAS2 gene mutations in normal pancreatic dull cells seem to initiate the neoplastic process, eventually leading to the development of pancreatic cancer [p.795, col. 2, para. 2]. The same mutations occurring in normal colonic and ovarian epithelial cells lead to self-limiting hyperplastic or borderline lesions that do not progress to malignancy [p.795, col. 2, para. 2].
ii. Chronology: In contrast to the effects of KRAS2 mutations in a normal colonic epithelial cells, a KRAS2 gene mutation in the same cell type that has already acquired an APC mutation results in a clonal expansion that often progress to cancer [p.795, col. 2, para. 3]. 
	iii. Growth inhibition versus growth promotion: In many human and experimental cancers, RAS genes seem to function as oncogenes. However, RAS genes can function as suppressor genes under other circumstances, inhibiting tumorigenesis after administration of carcinogens to mice [p.795, col. 2, para. 4]. These and similar observations on other cancer genes are consistent with emerging general notion that signaling molecules play multiple roles at multiple times, even in the same cell type [p.795, col. 2, para. 5]. However, the biochemical bases for such variations among cancer cells are almost entirely unknown [p.795, col. 2, para. 6]. A major challenge for cancer researchers involves the practical benefits to a patient [p.797, col. 1, para. 4]. Eradicating hundreds of billions of cancer cells from a human with metastatic disease is a daunting task [p.797, col. 1, para. 5]. Each of these cells has multiple genetic abnormalities and is capable of rapidly evolving variants to combat any therapeutic onslaught [p.797, col. 1, para 5]. Thus, a high degree of unpredictability exists in the art with regard to treating cancer. In particular, it would be unpredictable to extrapolate a treatment for one specific type of cancer to all cancers administering one compound.

Mansfield et al. teaches crystalline citrate pattern 1 and 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo 19.3.1.12.6.18,12]heptacosa-1 (25).2,4,6,8,10,12(26), 16, 21.23-decaene citrate [claims 1, 3-4]. The crystalline pattern 1 having reflections at 2 theta=21.5°, having reflections° at 2 theta=21.1° and 15.0° and having reflections at 2 theta= 21.5°, 19.8° and 15.0° [0083, claims 9-12 and figure 13]. One embodiment provides a pharmaceutical com position comprising a therapeutically effective amount of crystalline citrate pattern 1 of 14-methyl-20-oxa-5,7,14.27 tetraazatetracyclo-I19.3.1.12.6.18,12]heptacosa-1 (25),2,4,6, 8,10,12(26), 16.21.23-decaene citrate. One embodiment pro vides a pharmaceutical composition comprising a therapeutically effective amount of crystalline citrate pattern 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo-I19.3.1. 12.6.18,12]heptacosa-1 (25).2.4.6.8,10,12(26), 16.21,23-de caene citrate. Another embodiment provides the pharmaceutical composition substantially free of any other solid state form of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo-I19. 3.1.12.6.18,12]heptacosa-1 (25).2.4.6.8,10,12(26), 16.21,23 decaene citrate [0088]. A method of treating proliferative disease comprising administering a therapeutically effective amount of the pharmaceutical composition comprising a therapeutically effective amount of crystalline citrate pattern 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo 19.3.1.12.6.18,12]heptacosa-
NCT02942264 teaches phase I trial of TG02 plus dose-dense or metronomic temozolomide followed by randomized phase II trial of TG02 plus temozolomide versus temozolomide alone in adults with recurrent anaplastic astrocytoma and glioblastoma [entire document]. 
Given that it was not known that any specific agent will be able to treat all known types of cancer cells including various cancers of the central nervous system, rare cancers and in different patient populations (children, relapsed or refractory), one of ordinary skill in the art would not be able to predict that any type cancer could be treated using the presently claimed polymorph of citrate TG02 without enabling a set of species representative of the full scope of cancers known in the art. The artisan would have required sufficient direction as to how, at minimum, a representative set of species of cancer could be effectively treated with the polymorph of citrate TG02 and, further, how the artisan could have reasonably extrapolated such results to the larger and highly varied genus of central nervous system cancers, rare cancers and patient population without requiring undue experimentation to determine what types of cancers would actually show sensitivity to the presently polymorph of citrate TG02, such that the artisan would have been imbued with at least a reasonable expectation of success in treating cancer. Such success would not have been reasonably expected for any cancers claimed given the highly complex and variable nature of cancer known in the art and that Applicant has shown examples on making the product. To the artisan, the concept of single agent effective to treat any cancer would not have been considered representative or suggestive of the same efficacy in the treatment of any and all other cancers in the absence of 
MPEP §2164.03 states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The 'amount of guidance or direction' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."
	"Nascent technology…must be enabled with a 'specific and useful teaching'. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
As established supra, the method for treating a patient having cancer, the method comprising  administering  a therapeutically effective amount of  polymorph of citrate TG02 was unpredictable at the time of the invention, given that the art recognized the complexity  of each cancer and patient population treated and the fact that different cancer  are treated with specific agents, regimens, dosages and protocols, the art clearly lacked information in regards to how to treat effectively any type of cancer with a single agent. Thus, the method of treatment of the invention must be considered nascent, since the state of the art at the time of the invention did not recognize the claimed objective could be accomplished with any reasonable expectation of success. As a result, the amount of guidance required from Applicant necessarily is high, since Applicant cannot rely upon what is known in the art about the nature of the invention for such guidance. 
	In the as-filed specification, Applicant demonstrates preparation of TG02 free base form I, II, III, IV, V, VI, VII, VIII, preparation of TG02 form X (citrate), photostability and pharmaceutical compositions [p.105-126].
	However, Applicant fails to provide adequate working examples for how to use the polymorph of citrate TG02 in treating any type of cancer besides multiple myeloma, ALL, AML, MDS, CLL, refractory multiple myeloma, adults with recurrent anaplastic astrocytoma and glioblastoma. The enablement of the working examples provided in the specification demonstrates the synthesis and formation of several polymorphic forms. The state of the prior art enables for the treatment of specific cancer such as multiple myeloma, refractory multiple myeloma, ALL, AML, CML, MDS and recurrent anaplastic astrocytoma and glioblastoma.  The fact that Applicant has exemplified how to make the TG02, TG02 citrate and polymorphic forms, alone does not address the high degree of variability in the art in terms of the pathophysiological differences among cancer. Applicant has also failed to provide any evidence, or describe any 
The quantity of experimentation to use polymorph of citrate TG02 in the treatment of any type cancer besides multiple myeloma, ALL, AML, MDS, CLL,  refractory multiple myeloma, adults with recurrent anaplastic astrocytoma and glioblastoma encompassed by the claims would be an undue burden to one of ordinary skill in the medicinal, biological and pharmacological art, since the skilled artisan is given inadequate guidance for the reasons stated above. Even with undue burden of experimentation, there is not a reasonable expectation of success that one would be able to treat all cancers with the polymorph of citrate TG02 in the manner claimed in view of what was known in the prior art, as evidenced by the teachings of Vogelstein et al., NCT01204164, Mansfield et al. and NCT02942264. Since the references disclosed the complexity of cancer and the differences in manifestation depending on sex, age and severity/progression of the disease which in turn dictates the choice of therapeutic agents employed during treatment. While the lack of working examples cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the art and the absence of direction from Applicant, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole. 
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 190 USPQ 214, 219 (CCPA 
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medicinal chemist or organic chemist with several years of experience in the art. 
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to use the full scope of the invention as instantly claimed. In order to actually use the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. 112(a) in order to practice the full scope of embodiments presently claimed. 
Applicant is enabled for making the polymorphic forms of citrate (forms I-IV) and method of using the instantly claimed polymorph in the treatment of multiple myeloma, ALL, AML, MDS, and CLL, refractory multiple myeloma, adults with recurrent anaplastic astrocytoma and glioblastoma.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01204164 Last Updated Posted: Nov 9, 2015; Arms and Interventions on October 14, 2013 and April 8, 2015 evidenced by William et al. (J. Med. Chem (2012), vol. 55 pp.169-196).
NCT01204164 teaches dose escalation and pharmacokinetic study of TG02 citrate in patients with Advanced Hematological Malignancies [title]. The study consist of four parts: Part 1: single agent TG02 citrate in acute leukemia; Part 2: single agent TG02 in multiple myeloma patients; Part 3: TG02 in combination with carfilzomib in multiple myeloma patients and Part 4: TG02 in combination with carfilzomib in carfilzomib refractory multiple myeloma patients [Study Description section]. Conditions included AML (acute myeloma leukemia), ALL (acute lymphoblastic leukemia), CML blast crisis (chronic myeloid leukemia blast crisis), MDS 
William et al. is cited to demonstrated that TG02 has the chemical name of (16E)-14-Methyl-20-oxa-5,7,14,26-tetraazatetracyclo[19.3.1.1(2,6).1(8,12)]heptacosa-1(25),2(26),3,5,8(27),9,11,16,21,23-decaene [see entire document] and having the following chemical structure  
    PNG
    media_image1.png
    208
    500
    media_image1.png
    Greyscale
. 
NCT01204164 does not explicitly teach Citrate salt of TG02 having a powder X-ray diffraction pattern with peaks at 15.2, 15.5, 21.7, 22.1, 23.0, 26.2 and 29.9 degrees 2θ [claim 6].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating multiple myeloma and refractory multiple myeloma by administering a therapeutically effective amount of citrate salt of TG02 having a powder X-ray diffraction pattern with peaks at 15.2, 15.5, 21.7, 22.1, 23.0, 26.2 and 29.9 degrees 2θ because NCT01204164 taught a method of treating AML (acute myeloma leukemia), ALL (acute lymphoblastic leukemia), CML blast crisis (chronic myeloid leukemia blast crisis), MDS (Myelodysplastic syndromes), multiple myeloma, and carfilzomib refractory by administrating a therapeutically effective amount of citrate salt of TG02. Motivation to administer the TG02 citrate of NCT01204164 would have resulted from the fact that NCT01204164 establishes that the activity of TG02 citrate is suitable for the treatment of AML, ALL, MDS, multiple myeloma and refractory myeloma. Further, the TG02 citrate of NCT01204164 can include the crystalline form instantly claimed since NCT01204164 administer TG02 citrate as whole and it establishes that is a suitable active ingredient for the treatment of multiple myeloma 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of NCT01204164 evidenced by William et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01204164 Last Updated Posted: Nov 9, 2015; Arms and Interventions on October 14, 2013 and April 8, 2015 evidenced by William et al. (J. Med. Chem (2012), vol. 55 pp.169-196) as applied to claims 6, 8, and 12-13 above, and further in view of Talamo et al. (Frontiers in Oncology (2015), vol.5, pp.1-6).
NCT01204164 is relied for the reasons set forth above.
	NCT01204164 does not explicitly teach wherein the second therapeutic agent is radiation therapy [claim 32]. 
	Talamo et al. teaches clinical study that includes 442 patients, 293 (66%) did not receive RT for MM (Group A,“RT-naive”), and 149 patients (34%) did (Group B, “RT-treated”) [p.2, col. 1, para 5]. Table 1 describes the patient population receiving treatment with chemotherapeutic agent in combination with radiation therapy. Our study of 449 consecutive MM patients shows that RT continues to play a prominent role in the treatment of MM, despite the availability of effective novel agents, such as thalidomide, lenalidomide, pomalidomide, bortezomib, and carfilzomib. Approximately one-third of patients required the use of RT during the course of their disease. While RT can produce definitive cures in solitary plasmacytomas, it is role in MM is only palliative [p.4, col. 1, para 1]. Radiation provided effective pain control in greater than 80% of patients [p.5, col. 1, para 4]. 

It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of NCT01204164 and Talamo et al. evidenced by William et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.

 Claims 6, 8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield et al. (US2013/0150378 A1) in view of NCT01204164 Last Updated Posted: Nov 9, 2015; Arms and Interventions on October 14, 2013 and April 8, 2015 evidenced by William et al. (J. Med. Chem (2012), vol. 55 pp.169-196).
Mansfield et al. teaches crystalline citrate pattern 1 and 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo 19.3.1.12.6.18,12]heptacosa-1 (25).2,4,6,8,10,12(26), 16, 21.23-decaene citrate [claims 1, 3-4]. The crystalline pattern 1 having reflections at 2 theta=21.5°, having reflections° at 2 theta=21.1° and 15.0° and having reflections at 2 theta= 21.5°, 19.8° and 15.0° 
William et al. is cited to demonstrated that TG02 has the chemical name of (16E)-14-Methyl-20-oxa-5,7,14,26-tetraazatetracyclo[19.3.1.1(2,6).1(8,12)]heptacosa-1(25),2(26),3,5,8(27),9,11,16,21,23-decaene [see entire document] and having the following chemical structure  
    PNG
    media_image1.png
    208
    500
    media_image1.png
    Greyscale
. 

et al. does not explicitly teach citrate salt of TG02 having a powder X-ray diffraction pattern with peaks at 15.2, 15.5, 21.7, 22.1, 23.0, 26.2 and 29.9 degrees 2θ [claim 6] method of treating multiple myeloma [claim 12] and wherein the cancer has become resistant to conventional treatments [claim 13].
NCT01204164 teaches dose escalation and pharmacokinetic study of TG02 citrate in patients with Advanced Hematological Malignancies [title]. The study consist of four parts: Part 1: single agent TG02 citrate in acute leukemia; Part 2: single agent TG02 in multiple myeloma patients; Part 3: TG02 in combination with carfilzomib in multiple myeloma patients and Part 4: TG02 in combination with carfilzomib in carfilzomib refractory multiple myeloma patients [Study Description section]. Conditions included AML (acute myeloma leukemia), ALL (acute lymphoblastic leukemia), CML blast crisis (chronic myeloid leukemia blast crisis), MDS (Myelodysplastic syndromes), multiple myeloma, and carfilzomib refractory. In addition the study maximum tolerated dose refers to the highest dose of TG02 administered that will produce the desired effect without unacceptable toxicity [primary outcomes section].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating multiple myeloma and refractory multiple myeloma by administering a therapeutically effective amount of citrate salt of TG02 having a powder X-ray diffraction pattern with peaks at 15.2, 15.5, 21.7, 22.1, 23.0, 26.2 and 29.9 degrees 2θ because Mansfield et al. taught a method of treating hematological malignancies by administration of therapeutically effective amount of  crystalline citrate pattern 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo 19.3.1.12.6.18,12]heptacosa-1 (25).2,4,6,8,10,12(26), 16, 21.23-decaene citrate having reflections at  2 theta=21.5°, having reflections° at 2 theta=21.1° and 15.0° and having reflections at 2 theta= 21.5°, 19.8° and 15.0° and  NCT01204164 taught a method of treating multiple myeloma, and refractory multiple myeloma by administrating a therapeutically effective amount of citrate salt of TG02. Motivation to use the crystalline citrate pattern 2 of 14-methyl-20-oxa-5,7,14.27-tetraazatetracyclo 19.3.1.12.6.18,12]heptacosa-1 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of Mansfield et al in view of NCT01204164 and evidenced by William et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield et al. (US2013/0150378 A1) in view of NCT01204164 Last Updated Posted: Nov 9, 2015; Arms and Interventions on October 14, 2013 and April 8, 2015 evidenced by William et al. (J. Med. Chem (2012), vol. 55 pp.169-196) as applied to claims 6, 8, and 12-13 above, and further in view of Khadka et al. (Asian Journal of Pharmaceutical Sciences, (2014), vol. 9, pp.304-316).
Mansfield et al. in view of NCT01204164 is relied for the reasons set forth above.
Mansfield et al. in view of NCT01204164 do not explicitly teach wherein the citrate (16E)-14-Methyl-20-oxa-5,7,14,26-tetraazatetracyclo[19.3.1.1(2,6).1(8,12)]heptacosa-1(25),2(26),3,5,8(27),9,11,16,21,23-decaene has an average particle size distribution of about 10um or less  and about 1 um or less [claims 21-22]. 
Khadka et al. teaches among various techniques for solubility enhancement, physical modifications of drug products such as reducing the particle size and modifying crystal habit are common approaches to increase drug solubility [p.306, col. 1, para 1]. Particle size reduction is one of the oldest strategies for improving solubility of drugs since solubility of drugs is intrinsically related to drug particle size. When the particle size is decreased, the larger surface area of the drug allows the increase in the surface area to volume ratio thus increasing the surface area available for solvation. Particle size reduction technologies are therefore routinely used to increase the bioavailability of poorly soluble drugs. Many strategies like polymorphism, salt formation, co–crystal formation marginally increase the solubility of the insoluble drugs but their use is mainly limited due to low success rates for increasing bioavailability and in some cases, being undesirable due to production of toxic side effects. Because of this reason, particle size reduction remains to be a safe method to increase solubility of drug substances without altering the chemical nature of the drug. It is well known that decrease in particle size and 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to decrease the particle size of the instantly claimed polymorph of citrate TG02 because Mansfield et al. discloses that release rate of the active ingredient can be modified by varying the particle size of the active ingredient and Khadka et al. taught that reducing the particle size increases the solubility, solvation, bioavailability and increases dissolution rates of the active ingredients. Thus the skilled artisan would have been motivated to reduce the particle size of citrate TG02 in combination with a polymorph because it will aid in the solubility, solvation, bioavailability and dissolution rate of the active. Further, particle size reduction remains to be a safe method to increase solubility of drug substances without altering the chemical nature of the drug.
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of Mansfield et al in view of NCT01204164 and Khadka et al. evidenced by William et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield et al. (US2013/0150378 A1) in view of NCT01204164 Last Updated Posted: Nov 9, 2015; Arms and Interventions on October 14, 2013 and April 8, 2015 evidenced by William et al. (J. Med. Chem (2012), vol. 55 pp.169-196) as applied to claims 6, 8, and 12-13 above, and further in view of
Talamo et al. (Frontiers in Oncology (2015), vol.5, pp.1-6).
Mansfield et al. in view of NCT01204164 is relied for the reasons set forth above.

	Mansfield et al. in view of NCT01204164 do not explicitly teach wherein the second therapeutic agent is radiation therapy [claim 32]. 
	Talamo et al. teaches clinical study that includes 442 patients, 293 (66%) did not receive RT for MM (Group A,“RT-naive”), and 149 patients (34%) did (Group B, “RT-treated”) [p.2, col. 1, para 5]. Table 1 describes the patient population receiving treatment with chemotherapeutic agent in combination with radiation therapy. Our study of 449 consecutive MM patients shows that RT continues to play a prominent role in the treatment of MM, despite the availability of effective novel agents, such as thalidomide, lenalidomide, pomalidomide, bortezomib, and carfilzomib. Approximately one-third of patients required the use of RT during the course of their disease. While RT can produce definitive cures in solitary plasmacytomas, its role in MM is only palliative [p.4, col. 1, para 1]. Radiation provided effective pain control in greater than 80% of patients [p.5, col. 1, para 4]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to combine a chemotherapeutic agent and radiation for the treatment of multiple myeloma because Mansfield et al. taught a method of treating hematological malignancies by administering a therapeutically effective amount of TG02 citrate having reflection patterns 1-3 in combination with other active agents and Talamo et al. taught a cohort patients having multiple myeloma being treated with a chemotherapeutic agent in combination with radiation. Motivation to use radiation has the second therapeutic agent in the patients of Mansfield et al. would have resulted from the fact that Mansfield et al. taught using TG02 citrate polymorph in combination with one or more active agents in the treatment of hematological malignancy and Talamo et al. taught treating patients with multiple myeloma in combination with radiation since the radiation therapy serves a palliative treatment and beneficial for pain managment.
prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of Mansfield et al in view of NCT01204164 and Talamo et al. evidenced by William et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Claims 6, 8,12, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02942264; earliest version October 21, 2016 in view of Khadka et al. (Asian Journal of Pharmaceutical Sciences, (2014), vol. 9, pp.304-316) evidenced by William et al. (J. Med. Chem (2012), vol. 55 pp.169-196).
NCT02942264 teaches Phase I Trial of TG02 Plus Dose-Dense or Metronomic Temozolomide Followed by Randomized Phase II Trial of TG02 Plus Temozolomide Versus Temozolomide Alone in Adults With Recurrent Anaplastic Astrocytoma and Glioblastoma [entire document]. 
Phase I:
-To determine the maximum tolerated dose (MTD) of TG02 plus TMZ using both the dd (dose dense schedules) and mn (metronomic schedule) TMZ schedules in adult patients with recurrent anaplastic astrocytoma or glioblastoma/gliosarcoma.
Phase II:
-To determine the efficacy of TG02 plus TMZ versus TMZ alone in patients with recurrent WHO grade III or IV astrocytoma as determined by progression free survival.
William et al. is cited to demonstrated that TG02 has the chemical name of (16E)-14-Methyl-20-oxa-5,7,14,26-tetraazatetracyclo[19.3.1.1(2,6).1(8,12)]heptacosa 
    PNG
    media_image1.png
    208
    500
    media_image1.png
    Greyscale
. 
NCT01204164 does not explicitly teach Citrate salt of TG02 having a powder X-ray diffraction pattern with peaks at 15.2, 15.5, 21.7, 22.1, 23.0, 26.2 and 29.9 degrees 2θ [claim 6], and wherein the citrate (16E)-14-Methyl-20-oxa-5,7,14,26-tetraazatetracyclo[19.3.1.1(2,6).1(8,12)]heptacosa-1(25),2(26),3,5,8(27),9,11,16,21,23-decaene has an average particle size distribution of about 10um or less  and about 1 um or less [claims 21-22]. 
Khadka et al. teaches among various techniques for solubility enhancement, physical modifications of drug products such as reducing the particle size and modifying crystal habit are common approaches to increase drug solubility [p.306, col. 1, para 1]. Particle size reduction is one of the oldest strategies for improving solubility of drugs since solubility of drugs is intrinsically related to drug particle size. When the particle size is decreased, the larger surface area of the drug allows the increase in the surface area to volume ratio thus increasing the surface area available for solvation. Particle size reduction technologies are therefore routinely used to increase the bioavailability of poorly soluble drugs. Many strategies like polymorphism, salt formation, co–crystal formation and addition of excipients also marginally increase the solubility of the insoluble drugs but their use is mainly limited due to low success rates for increasing bioavailability and in some cases, being undesirable due to production of toxic side effects. Because of this reason, particle size reduction remains to be a safe method to increase solubility of drug substances without altering the chemical nature of the drug. It is well known that decrease in particle size and corresponding increase in the surface area of the particles, 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating astrocytoma and glioblastoma by administering a therapeutically effective amount of citrate salt of TG02 having a powder X-ray diffraction pattern with peaks at 15.2, 15.5, 21.7, 22.1, 23.0, 26.2 and 29.9 degrees 2θ because NCT02942264  taught a method of treating astrocytoma and glioblastoma by administrating a therapeutically effective amount of TG02. Motivation to administer the TG02 of NCT02942264 would have resulted from the fact that NCT02942264 establishes that the activity of TG02 is suitable for the treatment of astrocytoma and glioblastoma. Further, the TG02 NCT02942264 can include the crystalline form instantly claimed since NCT02942264 administer TG02 as whole and it establishes that is a suitable active ingredient for the treatment of astrocytoma and glioblastoma. The examiner is interpreting that TG02 includes a mixture crystalline forms and thus such it would have contain the polymorph as claimed since it demonstrates that it can used for the treatment of multiple myeloma. 
In regard to the polymorph and citrate salt as recited in claim 6. NCT02942264 taught a method of treating astrocytoma and glioblastoma by administering a therapeutically effective amount of TG02 and Khadka et al. taught that strategies like polymorphism, salt formation, co–crystal formation and addition of excipients also marginally increase the solubility of the insoluble drugs. Thus the skilled artisan would have had motivation to use a salt and polymorph to increase the solubility of the parent drug and increase the bioavailability. 
In regards to the average particle size distribution of about 10um or less and about 1 um or less recited in claims 21-22. Khadka et al. taught that reducing the particle size increases the solubility, solvation, bioavailability and increases dissolution rates of the active ingredients. Thus the skilled artisan would have been motivated to reduce the particle size of citrate TG02 in combination with a polymorph because it will aid in the solubility, solvation, bioavailability and 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of NCT02942264 in view of Khadka et al. evidenced by William et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02942264; earliest version October 21, 2016 in view of Khadka et al. (Asian Journal of Pharmaceutical Sciences, (2014), vol. 9, pp.304-316) evidenced by William et al. (J. Med. Chem (2012), vol. 55 pp.169-196) as applied to claims 6, 8,12, 21 and 22 above, and further in view of Barani et al. (Currently Understanding and Treatment of Gliomas (2014), pp.49-73.
NCT02942264 in view of Khadka et al. is relied forthereasons set forth above.
NCT02942264 in view of Khadka et al. does not explicitly teach wherein the second therapy is radiation therapy.
Barani et al. teaches Radiation therapy (RT) has long been the standard adjuvant approach for glioblastoma, and it remains the primary treatment modality in unresectable glioblastoma [p.2, para. 1]. In addition, RTOG trial showed efficacy of chemo therapy in conjunction with RT. Another RTOG trial (RTOG 0424) recruited high-risk LGG patients at upfront diagnosis for treatment consisting of concurrent radiation (54 Gy/30 fractions) and TMZ 75 mg/m2 followed by 12 adjuvant cycles of TMZ 150–200 mg/m2 for 5 days. Preliminary results are available. 136 patients were accrued. Median follow up time is 4.1 years. Median survival time has not yet been reached. Three-year OS rate was 73.1 %, significantly improved from historical controls [p.82, para 2].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to combine a chemotherapeutic agent and radiation for the treatment of et al. since it is a suitable treatment regimen and beneficial for patient outcome. 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of NCT02942264 in view of Khadka et al and Barani et al. evidenced by William et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 8, 12-13, 21-23, and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 4-7, 53-60, 106-109, 112, and 116-117 of copending Application No. 16/087,966 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending ‘966 is directed to a method of treating a patient having cancer comprising administering to the patient a therapeutically effective amount of citrate salt TG02, wherein MYC overexpression, MCL1 overexpression or MYC and MCL1 overexpression [claims 1 and 116]. The method further comprising administering to the patient a therapeutically 
The specification defines that patient can be relapsing or refractory to standard anti-PD-1 therapy [0218]. 
Co-pending ‘966 does not explicitly teach Citrate salt of TG02 having a powder X-ray diffraction pattern with peaks at 15.2, 15.5, 21.7, 22.1, 23.0, 26.2 and 29.9 degrees 2θ [claim 6] and wherein the citrate (16E)-14-Methyl-20-oxa-5,7,14,26-tetraazatetracyclo[19.3.1.1(2,6).1(8,12)]heptacosa-1(25),2(26),3,5,8(27),9,11,16,21,23-decaene has an average particle size distribution of about 10um or less  and about 1 um or less [claims 21-22]. 
Khadka et al. teaches among various techniques for solubility enhancement, physical modifications of drug products such as reducing the particle size and modifying crystal habit are common approaches to increase drug solubility [p.306, col. 1, para 1]. Particle size reduction is one of the oldest strategies for improving solubility of drugs since solubility of drugs is intrinsically related to drug particle size. When the particle size is decreased, the larger surface area of the drug allows the increase in the surface area to volume ratio thus increasing the surface area available for solvation. Particle size reduction technologies are therefore routinely used to increase the bioavailability of poorly soluble drugs. Many strategies like polymorphism, salt formation, co–crystal formation and addition of excipients also marginally increase the solubility of the insoluble drugs but their use is mainly limited due to low success rates for increasing bioavailability and in some cases, being undesirable due to production of toxic side effects. Because of this reason, particle size reduction remains to be a safe method to increase solubility of drug substances without altering the chemical nature of the drug. It is well known that decrease in particle size and corresponding increase in the surface area of the particles, 

A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to use the instantly claimed polymorph of citrate salt for the treatment of cancer and reduce the particle size because co-pending ‘966 taught a method of treating cancer by administering a citrate salt of TG02 and Khadka et al. taught that a technique to increase the solubility of active drugs is to apply salt formation, polymorphism and decrease the size particle. Motivation to modify and use the citrate salt of TG02 of co-pending ‘966 would have resulted from the teachings of Khadka et al. since using polymorph, salt formation and decrease particle increases solubility. The skilled artisan would have been motivated to increase the solubility to improve the pharmacokinetic properties and improve the therapeutic properties.
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of co-pending ‘966 in view of Khadka et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Rejection of claims 6, 8, 12-13, 21-23 and 32-35 is proper.
No claims are allowed.
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627